Per Curiam.

The right of an indigent accused to be furnished a copy of the transcript of the evidence and the records relating to his arrest and conviction at the expense of the state is dependent upon his having either a present appeal as of right from his conviction or an actual appeal pending pursuant to the allowance of a motion for leave to appeal. State, ex rel. Partee, v. McMahon, Judge, 175 Ohio St., 243; and State, ex rel. Vaughn, v. Reid, Clerk, 173 Ohio St., 464.
The time for relator to appeal as a matter of right has long passed, and, inasmuch as he has no actual appeal pending, he is not entitled to a transcript at public expense.
There being no clear legal duty to furnish the records demanded by relator, the writ of mandamus is denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Griffith, Herbert and Gibson, JJ., concur.